DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3-6, 8-12, and 14-15 have been amended.  Claims 1-15 are pending in this application.

Priority
This application is a National Stage of International Application No. PCT/JP2016/086434 filed December 7, 2016, claiming priority based on Japanese Patent Application No. 2015-238988, filed December 7, 2015.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 06/05/2018, 09/13/2019, 09/19/2019, 06/25/2020, and 02/16/2021 have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Status of the Claims
Claims 1-15 are under examination on the merits.

Claim Objections
Claim 1 is objected to because of the following informalities:  A claim should start with "A", "An", or "The".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Japan Patent Application Publication JP 2015-59075 A (“the `075 publication”) published on March 30, 2015 in view of Japan Patent Application Publication 56-130206 A/JPS56130206A (“the `206 publication”) published on October 13, 1981, U.S. Patent No. 6,331,281 (“the `281 patent”), and American Laboratory, p.1-4, published Dec 5 2008 (“American Lab”).

Applicants’ claim 1 is drawn to an ammonia removal equipment comprising:  a first ammonia removal apparatus that removes ammonia in a mixed gas comprising hydrogen and ammonia;  a second ammonia removal apparatus that is installed at a stage subsequent to the first ammonia removal apparatus and that treats a first treated gas treated by the first ammonia removal apparatus; and a first ammonia concentration measurement apparatus that measures an ammonia concentration in the first treated gas treated by the first ammonia 
Applicants’ claim 12 is drawn to an ammonia removal method comprising using the ammonia removal equipment according to claim 1 to treat the mixed gas.
Applicants’ claim 15 is drawn to a hydrogen gas production method comprising a step of using the ammonia removal equipment according to claim 1 to remove ammonia in the mixed gas.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `075 publication discloses a hydrogen production system using ammonia as a hydrogen production source through ammonia decomposition process. The hydrogen production system comprises an ammonia removal apparatus for removal a trace amount of unreacted ammonia from a gas mixture comprising hydrogen generated through the ammonia decomposition process, wherein the ammonia removal apparatus is installed upstream of a single circulation type reactor.  See pagraphs [0001, and 0007].  Specifically, the ammonia removing device is provided with an ammonia decomposition device for decomposing ammonia into hydrogen and nitrogen, and an ammonia removing device for adsorbing and removing ammonia from the decomposition device with an ammonia adsorbent having an ammonia adsorbing capacity of 0.1-4 mmol/g, see [0008].  The `075 publication further discloses that preferably the ammonia adsorbent is selected from zeolite, acidic clay mineral, a complex oxide containing silicon oxide, a complex containing vanadium oxide, a metal sulfate and a metal phosphate; and the adsorption device is constituted of a plurality of absorbers arranged in parallel to a gas flow in such a way that it is possible to repeat the discharging of ammonia from another adsorbent when one absorber adsorbs ammonia, and the discharging of ammonia when the other absorber adsorbs ammonia (i.e. continuous operation with regenerating ammonia adsorbed absorber), see [0009], [0011], [0018-0019], and Fig. 1 
    PNG
    media_image1.png
    527
    1276
    media_image1.png
    Greyscale
 for the hydrogen production system comprising the ammonia removing device.   The `075 publication discloses the first ammonia removal device comprising a zeolite adsorbent, see [0024].  The `075 publication discloses a switching system of ammonia adsorption/desorption comprising a plurity of adsorbers arranged in parallel to a gas flow for continuous ammonia removal operation, see [0029], and [0032].    The `075 publication discloses in the switching system, it is preferable to measure the ammonia adsorption amount of the ammonia adsorbent to be used in advance and the amount of ammonia discharged from the ammonia decomposition device, and switch the ammonia adsorption amount until the ammonia adsorption amount in the ammonia adsorbent reaches saturation, see [0031, and 0043-0044].  It is clear that ammonia concentration measure apparatus for measuring the concentration in the first treated gas by the first ammonia removal apparatus is taught and/or suggested by the `075 publication.  In addition, the `075 publication discloses specific examples of ammonia adsorption and ammonia desorption for regenerating ammonia adsorption are disclosed, see [0041-0042].

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The differences between Applicants’ claims 1, 8, 10, 12-13, 15 and the `075 publication is:  1) the prior art does not teaches the ammonia removal equipment comprises a second ammonia removal apparatus that is installed at a stage subsequent to the first ammonia removal apparatus and that treats a first treated gas treated by the first ammonia removal apparatus; 2) the prior art does not specifically teaches a first ammonia concentration 

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, claims 1, 8, 10-13, 15 would have been obvious over the `075 publication because the difference (1) of the ammonia removal equipment comprises a second ammonia removal apparatus that is installed at a stage subsequent to the first ammonia removal apparatus, the `281 patent teaches ammonia removal equipment comprises a second ammonia removal apparatus that is installed at a stage subsequent to the first ammonia removal apparatus, see the design FIG.4 (columns 9 and 9’ and column 20).  In addition, it would have been obvious to one ordinary skilled in the art to include a second ammonia removal apparatus that is installed at a stage subsequent to the first ammonia removal apparatus in order to improve the purity of hydrogen product as suggested by the `281 patent.  The motivation to include the second ammonia removal apparatus is to improve the purity/quality of the hydrogen product.  In terms of the difference 2) a first ammonia concentration measurement apparatus that measures an ammonia concentration in the first treated gas treated by the first ammonia removal apparatus, the `206 publication teaches using detectors 7 and 8 for monitoring the ammonia removal process, see [0002-0003], and the Figure 
    PNG
    media_image2.png
    573
    689
    media_image2.png
    Greyscale
 .

In terms of claims 4 and 7, the difference of the ammonia concentration measurement apparatus is a wavelength-scanned cavity ring-down spectroscopy (WS-CRDS) system, American Lab teaches using WS-CRDS for measuring ammonia at the ppb level.  
In terms of claim 5, the Fig. 1 of the `075 publication, Fig. 4 of the `281 patent, and the figure of the `206 publication teach the design of using lead-in pipes to connect the various apparatus, or would render the design of claim 5 obvious.
In terms of claim 6, the `206 publication teaches the ammonia removal system comprises two ammonia concentration measurement apparatus (detectors 7 and 8), see the figure.
In terms of claim 9, the `075 publication teaches the ammonia adsorbent is acidic clay mineral, an acid, for removal of the ammonia.
In terms of claim 14, the `075 publication discloses continuous operation with regenerating ammonia adsorbed absorber, see [0009], [0011], [0018-0019], and Fig. 1.  The continuous operation contains switching system of ammonia adsorption/desorption comprising a plurity of adsorbers arraged in parallel to a gas flow for continuous ammonia removal operation, see [0029], and [0032].   The `281 patent teaches ammonia removal equipment comprises a second ammonia removal apparatus that is installed at a stage subsequent to the first ammonia removal apparatus, see the design FIG.4 (columns 9 and 9’ and column 20).   
Optimization of operation procedure is not considered inventive steps, rather routine practice at grasp of one ordinary skilled in the art in view of the prior art teaching.  Even if the prior art does not teach these exact steps, the prior art teaches the general procedures of the claim. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).  Even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433 ; In re Normann et al., 32 C.C.P.A. (Patents) 1248,150 F.2d 708, 66 USPQ308; In re Irmscher, 32 C.C.P.A. (Patents) 1259,150 F.2d 705, 66 USPQ 314 .   In considered all the cited references as a whole, claims 1-15 would have been prima facie obvious over the prior art teachings.

Conclusions
Claims 1-15 are rejected.
Claim 1 is objected to.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the 

/YONG L CHU/Primary Examiner, Art Unit 1731